DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.
 Response to Amendment
In response to the amendment received May 28, 2021:
Claims 4 and 7-11 are pending. Claims 1-3 and 5-6 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0104204) in view of Xuan (CN 108063217A) and Chen et . 
Regarding Claim 4, Zhamu et al. teaches an alkali metal battery wherein the alkali metal can be K (i.e. potassium ion battery) (Para. [0019]) and can have a liquid electrolyte of aqueous liquid (Para. [0041]) (i.e. the aqueous electrolyte solution comprising water, a cathode (Fig. 1E, #368) and an anode electrode (Fig. 1E, #364) (Para. [0032]) and a porous separator (Fig. 1E, 366) (i.e. which contains the aqueous electrolyte solution pores, and thus, the electrolyte solution is in contact with both the cathode and anode).
Zhamu et al. does not teach a potassium pyrophosphate dissolved in water in the electrolyte solution.
However, Xuan et al. teaches use of potassium pyrophosphate in a concentration of 0.1-10 mol/L in a potassium ion battery (Para. [0109-110]) (thus, 0.1-10 mol per kilogram of water, as 1 kg water = 1 L water). It would have been obvious to use potassium pyrophosphate as the potassium salt as it would provide potassium ions to be used by the potassium cell (Para. [0078]), and has better safety performance and a reduced cost (Para. [0080]) Also, it would have been obvious to include the potassium pyrophosphate at this concentration because the ion concentration affects the performance of the electrolyte and if the concentration is too low, ion transport performance is poor and conductivity is high, if it is too high, viscosity of the solution increase which in turn reduces conductivity (Para. [0111]). Also, it would have been obvious to use potassium pyrophosphate in an aqueous electrolytic solution as potassium pyrophosphate is water soluble. In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Zhamu et al. further teaches Ti foam can be used as an anode current collector layer (Para. [0150]), the anode electrode having an anode current collector layer (Para. [0031]) and a sheet of potassium-coated graphene film (i.e. a layer containing carbon material) was used as the anode active material. 
Zhamu et al. does not teach a covering layer containing carbon material on an anode current collector surface.
However, Chen et al. teaches a battery comprising an anode cathode and an aqueous electrolyte (Para. [0072]) wherein the anode comprises a porous layer formed on the anode (i.e. covering layer comprised on the anode) wherein the porous layer is formed of a carbon material (Para. [0156]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhamu et al. to incorporate the teaching of the porous layer comprised of a carbon material of Chen et al., on the side where the aqueous electrolyte solution is arranged because the layer provides a large specific surface area for the deposition of active ions (Para. [0074]) and the carbon material provides strong adsorption capacity (Para. [0157]). The porous layer comprised of a carbon material of Chen et al. would have an expectation of success in a potassium battery, as Chen et al. teaches a Li or Na ion battery (Para. [0130]), which are also alkali metals having similar chemical properties, thus, the porous layer comprised of a 
Regarding Claim 7, Zhamu et al. as modified by Xuan and Chen et al. teaches all of the elements of the current invention in claim 4 as explained above.
Xuan et al. further teaches use of potassium pyrophosphate in a concentration of 0.1-10 mol/L in a potassium ion battery (Para. [0109-110]) (thus, 0.1-10 mol per kilogram of water, as 1 kg water = 1 L water, overlapping with the claimed range of no less than 2 mol potassium pyrophosphate per kilogram of the water and no more than 7 mol potassium pyrophosphate per kilogram of the water). See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Xuan cited herein.
Regarding Claim 9, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Chen et al. further teaches the porous layer (i.e. covering layer) comprises ketjen black, acetylene black, carbon nanotube, carbon fiber (Para. [0156-0157]). See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Chen et al. cited herein.
Regarding Claim 11, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Chen et al. further teaches the porous layer (i.e. covering layer) contains a binder (Para. [0158], lines 1-3). See the rejection to claim 4 for full details of the combination, .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0104204) in view of Xuan (CN 108063217A),  as applied to claim 4 above, and further in view of Adams (US 2020/0176198).
Regarding Claim 8, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Zhamu et al. as modified by Xuan teaches an aqueous electrolyte solution with a concentration of potassium pyrophosphate dissolved in water no less than 2 and no more than 7 mol per kilogram of the water, as explained above. Accordingly, a pH no more than 13 would either (a) be expected or (b) it would be obvious.
Reasons regarding (a):
The aqueous electrolyte solution of Zhamu et al. as modified by Xuan would be expected to satisfy the condition of a pH of no more than 13 as the potassium pyrophosphate concentration in the water, thus the concentration of hydrogen ions would be the same. Therefore it is expected that the aqueous electrolyte solution of Zhamu et al. as modified by Xuan would satisfy this pH condition as the concentration of potassium pyrophosphate in the water are the same as the instant claims. 
Reasons regarding (b):
If it is shown that such pH value is not present, Adams teaches an aqueous electrolyte solution containing potassium pyrophosphate (Para. [0063]) wherein the pH of the electrolyte solution can be between about 4 and about 6.
 Zhamu et al. as modified by Xuan to incorporate the teaching of a pH of about 4 to about 6, as this range results in the highest average coulombic efficiency and a non-corrosive nature of the electrolyte (Fig. 6b and Para. [0052]), thus desirable to prevent corrosion and too high of a pH (more specifically a pH of 14 in Adams) could result in passivation of the electrode and severe dendrite growth (Para. [0052]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0104204) in view of Xuan (CN 108063217A) and Chen et al. (US 2017/0244102), as applied to claim 4 above, evidenced by CRC Handbook of Chemistry and Physics, 2005. 
Regarding Claim 10, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Chen et al. further teaches the porous layer (i.e. covering layer) comprises a carbon material (Para. [0156-0157]). Chen et al. does not explicitly teach a work function of the carbon material is as high as 5 eV.
However, the carbon material having a work function as high as eV is expected. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP §2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, the carbon material) except for a property or function (in this case, the work function). Additionally, it would have been obvious to one having ordinary skill CRC Handbook of Chemistry and Physics, 2005, pg. 12-124. 
See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Chen et al. cited herein.
Response to Arguments
Applicant's arguments filed May 28, 2021 have been fully considered but they are not persuasive. 
Applicant argues Applicant argues a person of ordinary skill in the art would not have been incentivized to incorporate a carbon material layer into Zhamu's anode in view of the teaching of Applicant's Comparative Example wherein reduction composition occurred and battery performance deteriorated. Although the Applicant's specification teaches carbon material coating has deteriorated battery performance, this does comprise a teaching away. As Chen teaches a porous layer comprising a carbon material in an alkali metal battery, there is a reasonable expectation of success that the porous layer comprising a carbon material would provide an area of deposition for active ions of potassium. There is no teaching or suggestion that adding a carbon material covering layer would render the battery of Zhamu inoperable. Thus, at the effective filing date of the claimed invention, there would have been a reasonable expectation of success. Furthermore, one of ordinary skill in the art would have motivated to incorporate the porous layer (i.e. a covering layer) on a surface of the 
Applicant argues the potential window of the aqueous electrolyte solution on the reduction side being expanded would not have been expected in view of the references' teachings which do not recognize or address the effect of carbon coating materials on electrolysis (which has been addressed above) or the surprising synergistic effect of the recited aqueous electrolyte solution and anode material. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, applicant appears to be arguing unexpected results.  However, the burden to show unexpected results, as required by MPEP 716.02 has not been provided.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden that must be met to show unexpected results. For example, there is no data provided above the concentration range of 7 mol/kg K4P2O7 and thus it is unclear how the claimed invention provides unexpected results for a concentration of more than 7 mol/kg K4P2O7. To establish unexpected results over a claimed range (in the case of claim 4, any concentration no less than, or above 2 mol/kg), applicants should compare a sufficient number of tests both inside and outside the claimed range to show the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.C./           Examiner, Art Unit 1729  

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729